DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement filed 8/17/20 has been considered.

Response to Amendment
	1. The amendment filed 1/4/21 has been entered.
	2. Claims 1-20 remain pending within the application.
	3. The amendment filed 1/04/21 is sufficient to overcome the 35 USC 103(a) rejections of claims 1-20. The previous rejections have been withdrawn.

Specification
The disclosure is objected to because of the following informalities: 
Regarding all use of the word “spoilation”, the word should read as “spoliation.” There is no corresponding definition to the term within the specification and no dictionary definition of the spelling “spoilation”. Based on the use of the term “spoilation” within paragraph 68, the correct spelling of the term would be “spoliation.”
Appropriate correction is required.

Claim Objections
Claims 1-4, 7, 11-13, 16-17, and 19 are objected to because of the following informalities: 
claims 1-4, 7, 11, 13, 16-17, and 19, “Spoilation” should be “spoliation”. Regarding all use of the word “spoilation”, the word should read as “spoliation.” There is no corresponding definition to the term within the specification and no dictionary definition of the spelling “spoilation”. Based on the use of the term “spoilation” within paragraph 68, the correct spelling of the term would be “spoliation.”
 Regarding claim 12, “storing analytic data;” should be “storing analytic data.”.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,482,163 in view of Krivorot United States Patent Application Publication US 2014/0201527. 
See table below:
Application 16/687208
US Patent 10,482,163
Obviousness Notes
1. A computer-implemented method to provide linkable emoji in messages, the method comprising: 

receiving a message request to generate a message including at least one linkable emoji for insertion into the requested 
receiving, at the first client device, a message request to generate a message for transmission to at least one target client device, the requested message including at least one linkable emoji, each linkable emoji configured to include an emoji image for direct insertion into the requested message and at least one content link, the at least one linkable emoji including an emoji spoilation parameter associated with a respective emoji image; 
US Patent 10,482,163 to see corresponding components.

The US Patent ‘163 does not disclose wherein the receiving the message request includes receiving at least one spoilation 
generating at least one content link for the at least one linkable emoji for the requested message based in part upon at 
generating the at least one content link for the at least one linkable emoji for the requested message based in part on one or more of (i) the extracted 

generating the requested message with the at least one linkable emoji, wherein the spoilation parameter is associated with the at least one linkable emoji, and wherein the spoilation parameter is associated with the at least one multi-conditional content link;
generating the requested message with the at least one linkable emoji by the first client device;
In the ‘163 patent, the receiving step additionally includes “the at least one linkable emoji including an emoji spoilation parameter associated with a respective emoji image.” Based on the associative property of logic, a linkable emoji contains an emoji image and multi-conditional content link.  If the emoji image is associated with an emoji spoilation parameter, than the link within a linkable emoji is associated with the parameter as well.

transmitting the requested message from the first client device;

2. The computer-implemented method of Claim 1, further comprising: receiving the requested message at a server; parsing the requested message by the server to collect contextual data from the requested message, wherein the contextual data contains the spoilation parameter.
Limitations of claim 1: 
receiving the requested message at a server;
parsing the requested message by the server to collect contextual data from the at least one linkable emoji from the requested message, wherein the contextual data contains the emoji spoilation parameter; 


3. The computer-implemented method of Claim 2, further comprising: determining an emoji message spoilation status by the server based at least in part upon the spoilation parameter, the emoji message spoilation status corresponding 

determining an emoji message spoilation status by the server based at least in part upon the emoji spoilation parameter, the emoji message spoilation status corresponding to the at least one linkable emoji and geographic location information 

4. The computer-implemented method of Claim 3, further comprising: identifying, by the server, at least one message spoilation limitation associated with the at least one linkable emoji via the spoilation parameter, the at least one message spoilation limitation associated with a plurality of conditional links, the identifying including selecting at least one of the plurality of conditional links and placing the selected at least one of the plurality of conditional links within the linkable emoji
Limitations of claim 1: 
identifying, by the server, at least one message spoilation limitation associated with the at least one linkable emoji via the emoji spoilation parameter, the at least one message spoilation limitation associated with a plurality of conditional links, the identifying including selecting at least one of the plurality of conditional links and placing the selected at least one of the plurality of conditional links within the linkable emoji;

5. The computer-implemented method of Claim 4, further comprising: transmitting the generated requested message 

transmitting the generated requested message including the at least one linkable emoji 

6. The computer-implemented method of Claim 1, wherein the generated message with the at least one linkable emoji includes a conditional multilink emoji and wherein said generating the message includes determining which link of the conditional multilink emoji should be designated.
Limitations of claim 1: 
the identifying including selecting at least one of the plurality of conditional links and placing the selected at least one of the plurality of conditional links within the linkable emoji;

7. The computer-implemented method of Claim 1, wherein at least one spoilation parameter is received from a user.
7. The computer-implemented method of claim 1, wherein at least one emoji spoilation parameter is received from a user of the first client device.

8. The computer-implemented method of Claim 1, further comprising receiving the at least one linkable emoji from a local datastore.
2. The computer-implemented method of claim 1, further comprising receiving the at least one linkable emoji from a local datastore of the first client device.


3. The computer-implemented method of claim 1, wherein an alternative linkable emoji is provided when the emoji image or the at least one content link is unavailable.

10. The computer-implemented method of Claim 9, wherein the alternative linkable emoji is downloadable for inclusion in a local datastore.
 4. The computer-implemented method of claim 3, wherein the alternative linkable emoji is downloadable for inclusion in a local datastore of the first client device.

11. One or more non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by one or more processors, cause the one or more processors to perform a method, the method comprising: 
receiving a message request to generate a message including at least one linkable emoji for 
Claim 8. One or more non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by one or more processors, cause the one or more processors to perform a method, the method comprising: extracting analytic data from at least one communication received from a first client device, the analytic receiving, at the first client device, a message request to include at least one linkable emoji within a requested message to at least one target client device, each linkable emoji configured to include an emoji image for direct insertion into the requested message and at least one content link, at least one linkable emoji including an emoji spoilation parameter associated with a respective emoji image;
 does not disclose wherein the receiving the message request includes receiving at least one spoilation parameter associated with the at least one linkable emoji.
generating at least one content link for the at least one linkable emoji for the requested message based in part upon at 


generating the requested message with the at least one linkable emoji, wherein the spoilation parameter is associated with the at least one linkable emoji, and wherein the spoilation parameter is associated with the at least one multi-conditional content link;
generating the requested message with the at least one linkable emoji by the first client device;

collecting contextual data from the requested message, wherein the contextual data contains the spoilation parameter;
transmitting the requested message from the first client device; receiving the requested message at a server; parsing the requested message by the server to collect contextual data related to the at least one linkable emoji from the requested message, the contextual data including the emoji spoliation parameter; determining an emoji message spoilation status by the server based at least in part upon the emoji spoilation parameter, the emoji spoilation status corresponding to the at least one linkable emoji and geographic location information associated with the at least one target client device;

and identifying at least one message spoilation limitation associated with the at least one linkable emoji via the spoilation parameter, the at least one message spoilation limitation associated with a plurality of conditional links, the identifying including selecting at least one of the plurality of conditional 
identifying, by the server, at least one message spoilation limitation associated with the at least one linkable emoji via the emoji spoilation parameter, the at least one message spoilation parameter associated with a plurality of conditional links, the identifying including selecting at least one of the plurality of conditional links and placing the selected at least one of the plurality of conditional links within the linkable emoji; and transmitting the generated requested message including the at least one linkable emoji from the server to the at least one target client device.

12. The one or more non-transitory computer readable medium of Claim 11, further comprising: extracting analytic data from at least one communication, the analytic data identifying a network type identifier; and storing the analytic data;
Limitation of claim 8:
extracting analytic data from at least one communication received from a first client device, the analytic data identifying a network type identifier associated with the first client device; storing the analytic data associated with the first client device.

13. The one or more non-transitory computer readable medium of Claim 12, further comprising: receiving a message 

receiving, at the first client device, a message request to include at least one linkable 

14. The one or more non-transitory computer readable medium of Claim 13, further comprising: generating the at least one content link for the at least one linkable emoji for the requested message based in part on one or more of (i) extracted analytic information. (ii) at least one default content link, and (iii) at least one multi-conditional content link, to direct to additional content 

generating the at least one content link for the at least one linkable emoji for the requested message based in part on one or more of (i) the extracted analytic information, (ii) the at least one default content link, and (iii) at least one multi-conditional content link, to conditionally direct the first client device to additional 

15. The one or more non-transitory computer readable medium of Claim 14, further comprising: transmitting the requested message; receiving the requested message at a server; and parsing the requested message by the server to collect contextual data related to the at least one linkable emoji from the requested message, the contextual data including an emoji spoliation parameter.
Limitation of claim 8:
transmitting the requested message from the first client device; receiving the requested message at a server; parsing the requested message by the server to collect contextual data related to the at least one linkable emoji from the requested message, the contextual data including the emoji spoliation parameter.

16. The one or more non-transitory computer readable medium of Claim 15, further comprising: determining an emoji message spoilation status by the server based at least in 

determining an emoji message spoilation status by the server based at least in part upon the emoji spoilation parameter, the emoji spoilation status 

17.  The one or more non-transitory computer readable medium of Claim 16, further comprising: identifying, by the server, at least one message spoilation limitation associated with the at least one linkable emoji via the spoilation parameter, the at least one message spoilation parameter associated with a plurality of conditional links, the identifying including selecting at least one of the plurality of conditional links and placing the selected at least one of the plurality of conditional links within the linkable emoji; and transmitting the generated requested 

identifying, by the server, at least one message spoilation limitation associated with the at least one linkable emoji via the emoji spoilation parameter, the at least one message spoilation parameter associated with a plurality of conditional links, the identifying including selecting at least one of the plurality of conditional links and placing the selected at least one of the plurality of conditional links within the linkable emoji; and transmitting the generated requested message including the at least one linkable emoji 

18. The one or more non-transitory computer readable medium of Claim 11, wherein the generated message includes at least one linkable emoji, each linkable emoji including two or more emoji images and/or two or more content links to be designated, after transmitting the generated message, based on collected information.
9. The one or more non-transitory computer readable medium of claim 8, wherein the generated message includes at least one linkable emoji, each linkable emoji including two or more emoji images and/or two or more content links to be designated, after transmitting the generated message, based on the collected client device information.

19. A linkable emoji messaging system, comprising: one or more processors; and one or more non-transitory computer readable medium having a plurality of instructions stored thereon, which, when executed by the one or more processors, 
receiving a message request to generate a message including at least one linkable emoji for insertion into the requested message, wherein the receiving the message request includes receiving at least one spoilation parameter associated with the at least one linkable emoji;

generating at least one content link for the at least one linkable emoji for the requested message based in part upon at least one multi-conditional content link; generating the requested message with the at least one linkable emoji, wherein the spoilation parameter is associated with the at least one linkable emoji, 

Claim 19 is substantially similar to claim 8 of the US Patent ‘163.

See above mapping.

The US Patent ‘163 does not disclose wherein the receiving the message request includes 





	The US Patent ‘163 does not disclose wherein the receiving the message request includes receiving at least one spoilation parameter associated with the at least one linkable emoji.
Krivorot discloses wherein the receiving the message request includes receiving at least one spoilation parameter associated with content contained within a message (Krivorot, para [0086], user configures security settings to be included for a message that is to be transmitted including a ‘self-destruct’ feature; Krivorot, para [0061], message includes text, images and/or video).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the transmission of data to include the ability to prevent others from using the data after a period of time based on the teachings of Krivorot.  The motivation for doing so would have been to prevent others from manipulating or forwarding data to numerous people (Krivorot, para [0003]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13- 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 13, it is dependent on claim 12, which is dependent on claim 11. The claim limitations at issue are as follows: 
	Claim 11 discloses the amended limitation: “…receiving a message request to generate a message including at least one linkable emoji for insertion into the requested message, wherein the receiving the message request includes receiving at least one spoilation parameter associated with the at least one linkable emoji….”
	Amended claim 13 discloses: “The one or more non-transitory computer readable medium of Claim 12, further comprising: receiving a message insertion request to include at least one linkable emoji within a requested message…”
	Because the amendment differentiates a ‘message request’ and ‘message insertion request’, there is insufficient antecedent basis for ‘at least one linkable emoji’, ‘a spoilation parameter’, ‘at least one content link’ and ‘a requested message’ within claim 13. It is unclear whether the ‘at least one linkable emoji’ refers to the one included in the ‘message request’ or is a separate ‘at least one linkable emoji’. It is unclear whether ‘a spoilation parameter’ included within the message insertion request is the same as or different than the spoilation parameter of claim 11. It is unclear whether ‘at least one content link’ included within the message insertion request is the same as or different than the ‘at least one content link’ of claim 11. 
Regarding claim 14, there is insufficient antecedent basis for “the at least one content link”, and “the requested message”. It is unclear to the examiner whether “the at least one content link” is 
Regarding claim 15, it is unclear to the examiner whether the parsing step to collect is part of the collecting step of claim 11 or not.  For examination purposes the parsing step will be interpreted as part of the collecting step of the independent claim. To further specify, claim 11 discloses collecting contextual data and does not specify a server or a client doing the collection.  Claim 15 discloses using parsing to collect contextual data by a server.  It is unclear whether: the parsing of contextual data to collect data is used to collect the contextual data for claim 11; or the parsing of contextual data to collect data is for a different collection of contextual data. Following this, it is unclear whether the contextual data collected by the server of claim 15 is the same as the contextual data collected in claim 11. 
In addition, with regards to claim 15, there is insufficient antecedent basis for “the requested message”. It is unclear to the examiner whether “the requested message” is referring to the ‘requested message’ of claim 13 contained within the ‘message insertion request’ or ‘the requested message’ of claim 11.
Regarding claim 16, there is insufficient antecedent basis for the “spoilation parameter” and the “at least one linkable emoji”. It is unclear to the examiner whether “the spoilation parameter” is referring to the ‘spoilation parameter’ of claim 13 contained within the ‘message insertion request’ or ‘the spoilation parameter’ of claim 11. It is unclear to the examiner whether “the at least one linkable emoji” is referring to the ‘at least one linkable emoji’ of claim 13 contained within the ‘message insertion request’ or ‘the at least one linkable emoji’ of claim 11.
claim 17, it is unclear to the examiner whether the identifying step of claim 17 is part of the identifying step of claim 11 or separate.  To further specify, claim 11 discloses an identifying step and does not specify a server or a client doing the identification. Claim 17 discloses an identifying step completed by a server. It is unclear whether claim 17 is referring to the same identification step of claim 11 and further specifying that it is a server that completes the task or if the identification step completed by the server is a separate identification step.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Durand United States Patent Application Publication US 2013/0086190, in view of Evans United States Patent Application Publication US 2012/0284093, in further view of Krivorot United States Patent Application Publication US 2014/0201527.
Regarding claim 1, Durand discloses a computer-implemented method to provide linkable emoji in messages, the method comprising: 
receiving a message request to generate a message including at least one linkable emoji for insertion into the requested message (Durand, paragraph [0025], user enters message with emoticon; Durand, para [0031], emoticon represents an image, pointer represents a content link); 
generating the requested message with the at least one linkable emoji (Durand, paragraph [0025], server generates requested message with the emoticon and attaches link to emoticon); and 

Durand does not disclose:
wherein the receiving the message request includes receiving at least one spoilation parameter associated with the at least one linkable emoji;
generating at least one content link for the at least one linkable emoji for the requested message based in part upon at least one multi-conditional content link; and
wherein the spoilation parameter is associated with the at least one linkable emoji, and wherein the spoilation parameter is associated with the at least one multi-conditional content link.
Evans discloses:
a spoilation parameter (Evans, para [0153], graphic link contains expiration date, representing a parameter);
generating at least one content link for the at least one linkable emoji for the requested message based in part upon at least one multi-conditional content link (Evans, para [0153], link is within a text or graphic. Link contains multiple parameters, interpreted as conditions. Parameters such as: time of day, expiration date, number of people who can redeem the coupon; Evans, para [0106], embeds URL into existing content); and
wherein the spoilation parameter is associated with the at least one linkable emoji, and wherein the spoilation parameter is associated with the at least one multi-conditional content link (Evans, para [0153], graphic link contains spoilation parameter and conditions).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the transmission of an emoji text message to include generating a link with a spoilation parameter. The motivation for doing so would have been targeting advertisements in increasingly popular modes, such as text messaging (Evans, para [0006]).

Krivorot discloses wherein the receiving the message request includes receiving at least one spoilation parameter associated with content contained within a message (Krivorot, para [0086], user configures security settings to be included for a message that is to be transmitted including a ‘self-destruct’ feature; Krivorot, para [0061], message includes text, images and/or video).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the transmission of data to include the ability to prevent others from using the data after a period of time based on the teachings of Krivorot.  The motivation for doing so would have been to prevent others from manipulating or forwarding data to numerous people (Krivorot, para [0003]).

Regarding claim 8, Durand in view of Evans in further view of Krivorot discloses the computer implemented method of claim 1.  Durand additionally discloses further comprising receiving the at least one emoji from a local data store of the originating client device (Durand, paragraph [0025-26], with reference to figure 1, emoticon available at User 1 device and sent to server for link attachment).

Claims 2-7, 11-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Durand United States Patent Application Publication US 2013/0086190 in view of Evans United States Patent Application Publication US 2012/0284093, in further view of Krivorot United States Patent Application Publication US 2014/0201527, as modified by Gordon United States Patent Application Publication US 2018/0032997.
Regarding claim 2, Durand in view of Evans in further view of Krivorot discloses the method of claim 1.  Durand additionally discloses further comprising: receiving the requested message at a server 
Durand in view of Evans in further view of Krivorot does not disclose:
parsing the requested message by the server to collect contextual data from the requested message, wherein the contextual data contains the spoilation parameter.
Gordon discloses parsing the requested message by the server to collect contextual data from the requested message, wherein the contextual data contains the spoilation parameter (Gordon, para [0238-239], information on which advertisement link to include based on determined context; Gordon, para [0259-260], determines related time threshold related to advertisement to determine when ad content should be changed).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the sending of a message including a linkable emoji to another client through a server to include selection of information to attach or replace based on the teachings of Gordon.  The motivation for doing so would have been to provide targeted advertisements to users (Gordon, para [0004]).

Regarding claim 3, Durand in view of Evans in further view of Krivorot as modified by Gordon discloses the method of claim 2.  Gordon additionally discloses further comprising: determining an emoji message spoilation status by the server based at least in part upon the spoilation parameter, the emoji message spoilation status corresponding to the at least one linkable emoji (Gordon, para [0238-239], information on which advertisement link to include based on determined context; Gordon, para [0259-260], determines current time passed and compares it to time period of when ad content should be changed).


Regarding claim 4, Durand in view of Evans in further view of Krivorot as modified by Gordon discloses the method of claim 3.  Gordon additionally discloses identifying, by the server, at least one message spoilation limitation associated with the at least one linkable emoji via the spoilation parameter, the at least one message spoilation limitation associated with a plurality of conditional links, the identifying including selecting at least one of the plurality of conditional links and placing the selected at least one of the plurality of conditional links within the linkable emoji (Gordon, para [0238-239], information on which advertisement link to include based on location; Gordon, para [0240], the advertisement/content may be presented on the mobile device, and/or on another device capable of being viewer by the user).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the sending of a message including a linkable emoji to another client through a server to include selection of information to attach or replace based on the teachings of Gordon.  The motivation for doing so would have been to provide targeted advertisements to users (Gordon, para [0004]).

Regarding claim 5, Durand in view of Evans in further view of Krivorot as modified by Gordon discloses the method of claim 4.  Durand additionally discloses transmitting the generated requested 

Regarding claim 6, Durand in view of Evans in further view of Krivorot discloses the method of claim 1.  Durand in view of Evans in further view of Krivorot does not disclose the additional limitations of claim 6.  
Gordon discloses a generated message with at least one linkable emoji includes a conditional multilink emoji and wherein said generating the message includes determining which link of the conditional multilink emoji should be designated. (Gordon, para [0238-239], information on which advertisement link to include based on location; Gordon, para [0240], the advertisement/content may be presented on the mobile device, and/or on another device capable of being viewer by the user).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the sending of a message including a linkable emoji to another client through a server to include selection of information to attach or replace based on the teachings of Gordon.  The motivation for doing so would have been to provide targeted advertisements to users (Gordon, para [0004]).

Regarding claim 7, Durand in view of Evans in further view of Krivorot discloses the computer-implemented method of claim 1.  Durand in view of Evans in further view of Krivorot does not disclose the additional limitations of claim 7.
Gordon discloses wherein at least one content link is selectively and/or conditionally designated by one of the first client device or a messaging server or a content server that remotely maintains the additional content (Gordon, para [0238-239], information on which advertisement link to include based 
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the sending of a message including a linkable emoji to another client through a server to include selection of information to attach or replace based on the teachings of Gordon.  The motivation for doing so would have been to provide targeted advertisements to users (Gordon, para [0004]).

Regarding claim 11, Durand discloses one or more non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by one or more processors, cause the one or more processors to perform a method, the method comprising:
receiving a message request to generate a message including at least one linkable emoji for insertion into the requested message (Durand, paragraph [0025], user enters message with emoticon; Durand, para [0031], emoticon represents an image, pointer represents a content link); 
generating the requested message with the at least one linkable emoji (Durand, paragraph [0025], server generates requested message with the emoticon and attaches link to emoticon); and 
Durand does not disclose:
the at least one linkable emoji including a spoilation parameter;
generating at least one content link for the at least one linkable emoji for the requested message based in part upon at least one multi-conditional content link; and
wherein the spoilation parameter is associated with the at least one linkable emoji, and wherein the spoilation parameter is associated with the at least one multi-conditional content link;
collecting contextual data from the requested message, wherein the contextual data contains the spoilation parameter and 

Evans discloses:
the at least one linkable emoji including a spoilation parameter (Evans, para [0153], graphic link contains expiration date, representing a parameter);
generating at least one content link for the at least one linkable emoji for the requested message based in part upon at least one multi-conditional content link (Evans, para [0153], link is within a text or graphic. Link contains multiple parameters, interpreted as conditions. Parameters such as: time of day, expiration date, number of people who can redeem the coupon; Evans, para [0106], embeds URL into existing content); and
wherein the spoilation parameter is associated with the at least one linkable emoji, and wherein the spoilation parameter is associated with the at least one multi-conditional content link (Evans, para [0153], graphic link contains spoilation parameter and conditions).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the transmission of an emoji text message to include generating a link with a spoilation parameter. The motivation for doing so would have been targeting advertisements in increasingly popular modes, such as text messaging (Evans, para [0006]).
Durand in view of Evans does not disclose: 
wherein the receiving the message request includes receiving at least one spoilation parameter;
collecting contextual data from the requested message, wherein the contextual data contains the spoilation parameter and 

Krivorot discloses wherein the receiving the message request includes receiving at least one spoilation parameter associated with content contained within a message (Krivorot, para [0086], user configures security settings to be included for a message that is to be transmitted including a ‘self-destruct’ feature; Krivorot, para [0061], message includes text, images and/or video).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the transmission of data to include the ability to prevent others from using the data after a period of time based on the teachings of Krivorot.  The motivation for doing so would have been to prevent others from manipulating or forwarding data to numerous people (Krivorot, para [0003]).
Durand in view of Evans in further view of Krivorot does not disclose:
37


collecting contextual data from the requested message, wherein the contextual data contains the spoilation parameter and 
identifying at least one message spoilation limitation associated with the at least one linkable emoji via the spoilation parameter, the at least one message spoilation limitation associated with a plurality of conditional links, the identifying including selecting at least one of the plurality of conditional links and placing the selected at least one of the plurality of conditional links within the linkable emoji.
Gordon discloses:
collecting contextual data from the requested message, wherein the contextual data contains the spoilation parameter (Gordon, para [0238-239], information on which advertisement link to include 
identifying at least one message spoilation limitation associated with the at least one linkable emoji via the spoilation parameter, the at least one message spoilation limitation associated with a plurality of conditional links, the identifying including selecting at least one of the plurality of conditional links and placing the selected at least one of the plurality of conditional links within the linkable emoji (Gordon, para [0238-239], information on which advertisement link to include based on location; Gordon, para [0240], the advertisement/content may be presented on the mobile device, and/or on another device capable of being viewer by the user).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the sending of a message including a linkable emoji to another client through a server to include selection of information to attach or replace based on the teachings of Gordon.  The motivation for doing so would have been to provide targeted advertisements to users (Gordon, para [0004]).

Regarding claim 12, Durand in view of Evans in further view of Krivorot as modified by Gordon discloses the one or more non-transitory computer readable medium of Claim 11.
Gordon additionally discloses further comprising: extracting analytic data from at least one communication, the analytic data identifying a network type identifier (Gordon, para [0164-165], platforms provide information such as network information related to client); 
storing the analytic data associated with the first client device (Gordon para [0157], application information stored).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the sending of a message including a linkable emoji to 

Regarding claim 13, Durand in view of Evans in further view of Krivorot as modified by Gordon discloses the one or more non-transitory computer readable medium of Claim 12. Durand additionally discloses receiving a message request to include at least one linkable emoji within a requested message, each linkable emoji configured to include an emoji image for insertion into the requested message and at least one content link, the at least one linkable emoji including a spoilation parameter associated with a respective emoji image (Durand, para [0031], with reference to fig 3 element 32 and 34, server receives message, pointer and corresponding data; Durand, para [0024], with reference to fig 1, communication server 11 between user 1 and user 2).

Regarding claim 14, Durand in view of Evans in further view of Krivorot as modified by Gordon discloses the one or more non-transitory computer readable medium of Claim 13. Gordon additionally discloses further comprising: generating the at least one content link for the at least one linkable emoji for the requested message based in part on one or more of (i) extracted analytic information. (ii) at least one default content link, and (iii) at least one multi-conditional content link, to direct to additional content associated with each linkable emoji; and generating the requested message with the at least one linkable emoji (Gordon, para [0185], text message providing link to feeder application; Gordon, para [0226], feeder application linked is location specific).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the sending of a message including a linkable emoji to another client through a server to include selection of information to attach or replace based on the 

Regarding claim 15, Durand in view of Evans in further view of Krivorot as modified by Gordon discloses the one or more non-transitory computer readable medium of Claim 14. Durand additionally discloses 
transmitting the requested message (Durand, para [0031], with reference to fig 3 element 32 and 34, sends emoticon, pointer and corresponding data (sound file) to server);
receiving the requested message at a server (Durand, para [0031], with reference to fig 3 element 32 and 34, server receives message, pointer and corresponding data; Durand, para [0024], with reference to fig 1, communication server 11 between user 1 and user 2); and 
Durand in view of Evans in further view of Krivorot does not disclose parsing the requested message by the server to collect contextual data related to the at least one linkable emoji from the requested message, the contextual data including an emoji spoliation parameter. 
Gordon discloses parsing the requested message by the server to collect contextual data related to the at least one linkable emoji from the requested message, the contextual data including an emoji spoliation parameter (Gordon, para [0233-234], based on the feeder application linked, determines whether there is a contextual content request).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the sending of a message including a linkable emoji to another client through a server to include selection of information to attach or replace based on the teachings of Gordon.  The motivation for doing so would have been to provide targeted advertisements to users (Gordon, para [0004]).

claim 16, Durand in view of Evans in further view of Krivorot as modified by Gordon discloses the one or more non-transitory computer readable medium of Claim 15. Gordon additionally discloses further comprising: determining an emoji message spoilation status by the server based at least in part upon the spoilation parameter, the spoilation status corresponding to the at least one linkable emoji (Gordon, para [0234, 237-238], based on the request, the corresponding feeder application provides the  context based on a location of the user and/or the mobile device; Gordon, para [0240], the advertisement/content may be presented on the mobile device, and on another device capable of being viewed by the user).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the sending of a message including a linkable emoji to another client through a server to include selection of information to attach or replace based on the teachings of Gordon.  The motivation for doing so would have been to provide targeted advertisements to users (Gordon, para [0004]).

Regarding claim 17, Durand in view of Evans in further view of Krivorot as modified by Gordon discloses the one or more non-transitory computer readable medium of Claim 16. Gordon additionally discloses further comprising: identifying, by the server, at least one message spoilation limitation associated with the at least one linkable emoji via the spoilation parameter, the at least one message spoilation parameter associated with a plurality of conditional links, the identifying including selecting at least one of the plurality of conditional links and placing 40the selected at least one of the plurality of conditional links within the linkable emoji; and transmitting the generated requested message including the at least one linkable emoji from the server to at least one target client device (Gordon, para [0238-239], information on which advertisement link to include based on location; Gordon, para [0240], the 
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the sending of a message including a linkable emoji to another client through a server to include selection of information to attach or replace based on the teachings of Gordon.  The motivation for doing so would have been to provide targeted advertisements to users (Gordon, para [0004]).

Regarding claim 19, Durand discloses a linkable emoji messaging system, comprising: one or more processors; and one or more non-transitory computer readable medium having a plurality of instructions stored thereon, which, when executed by the one or more processors, cause the system to perform a method, the method comprising:
receiving a message request to generate a message including at least one linkable emoji for insertion into the requested message (Durand, paragraph [0025], user enters message with emoticon; Durand, para [0031], emoticon represents an image, pointer represents a content link); 
generating the requested message with the at least one linkable emoji (Durand, paragraph [0025], server generates requested message with the emoticon and attaches link to emoticon); and 
Durand does not disclose:
the at least one linkable emoji including a spoilation parameter;
generating at least one content link for the at least one linkable emoji for the requested message based in part upon at least one multi-conditional content link; and
wherein the spoilation parameter is associated with the at least one linkable emoji, and wherein the spoilation parameter is associated with the at least one multi-conditional content link;

identifying at least one message spoilation limitation associated with the at least one linkable emoji via the spoilation parameter, the at least one message spoilation limitation associated with a plurality of conditional links, the identifying including selecting at least one of the plurality of conditional links and placing the selected at least one of the plurality of conditional links within the linkable emoji.
Evans discloses:
the at least one linkable emoji including a spoilation parameter (Evans, para [0153], graphic link contains expiration date, representing a parameter);
generating at least one content link for the at least one linkable emoji for the requested message based in part upon at least one multi-conditional content link (Evans, para [0153], link is within a text or graphic. Link contains multiple parameters, interpreted as conditions. Parameters such as: time of day, expiration date, number of people who can redeem the coupon; Evans, para [0106], embeds URL into existing content); and
wherein the spoilation parameter is associated with the at least one linkable emoji, and wherein the spoilation parameter is associated with the at least one multi-conditional content link (Evans, para [0153], graphic link contains spoilation parameter and conditions).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the transmission of an emoji text message to include generating a link with a spoilation parameter. The motivation for doing so would have been targeting advertisements in increasingly popular modes, such as text messaging (Evans, para [0006]).
Durand in view of Evans does not disclose wherein the receiving the message request includes receiving at least one spoilation parameter;

identifying at least one message spoilation limitation associated with the at least one linkable emoji via the spoilation parameter, the at least one message spoilation limitation associated with a plurality of conditional links, the identifying including selecting at least one of the plurality of conditional links and placing the selected at least one of the plurality of conditional links within the linkable emoji.
Krivorot discloses wherein the receiving the message request includes receiving at least one spoilation parameter associated with content contained within a message (Krivorot, para [0086], user configures security settings to be included for a message that is to be transmitted including a ‘self-destruct’ feature; Krivorot, para [0061], message includes text, images and/or video).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the transmission of data to include the ability to prevent others from using the data after a period of time based on the teachings of Krivorot.  The motivation for doing so would have been to prevent others from manipulating or forwarding data to numerous people (Krivorot, para [0003]).
Durand in view of Evans in further view of Krivorot does not disclose:
37


collecting contextual data from the requested message, wherein the contextual data contains the spoilation parameter and 
identifying at least one message spoilation limitation associated with the at least one linkable emoji via the spoilation parameter, the at least one message spoilation limitation associated with a plurality of conditional links, the identifying including selecting at least one of the plurality of conditional links and placing the selected at least one of the plurality of conditional links within the linkable emoji.
Gordon discloses:

identifying at least one message spoilation limitation associated with the at least one linkable emoji via the spoilation parameter, the at least one message spoilation limitation associated with a plurality of conditional links, the identifying including selecting at least one of the plurality of conditional links and placing the selected at least one of the plurality of conditional links within the linkable emoji (Gordon, para [0238-239], information on which advertisement link to include based on location; Gordon, para [0240], the advertisement/content may be presented on the mobile device, and/or on another device capable of being viewer by the user).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the sending of a message including a linkable emoji to another client through a server to include selection of information to attach or replace based on the teachings of Gordon.  The motivation for doing so would have been to provide targeted advertisements to users (Gordon, para [0004]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Durand United States Patent Application Publication US 2013/0086190 in view of Evans United States Patent Application Publication US 2012/0284093, in further view of Krivorot United States Patent Application Publication US 2014/0201527, as modified by Gordon United States Patent Application Publication US 2018/0032997, in further view of Shim et al (hereinafter “Shim”) United States Patent US 8,290,478.
Regarding claim 9, Durand in view of Evans in further view of Krivorot as modified by Gordon disclose the computer-implemented method of claim 1.  Durand in view of Evans in further view of 
Shim discloses an alternative emoji is provided when the emoji image is unavailable (Shim, col 7, rows 27-47, with regard to figure 6, step S140 provides an alternative image when a graphical emoticon is unavailable on the target device).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the method of distributing a linkable emoji, as taught by Durand in view of Evans in further view of Gordon, to include sending an alternative linkable emoji, based on the teachings of Shim.  The motivation for doing so would have been improving existing technologies of transmitting a graphical emoticon from one communication terminal to another (Shim, col 1, rows 16-24).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Durand United States Patent Application Publication US 2013/0086190 in view of Evans United States Patent Application Publication US 2012/0284093, in further view Krivorot United States Patent Application Publication US 2014/0201527, as modified by of Gordon United States Patent Application Publication US 2018/0032997, in further view of Shim et al (hereinafter “Shim”) United States Patent US 8,290,478, as modified by Dai et al (hereinafter “Dai”), United States Patent Application Publication US 2013/0339983.
Regarding claim 10, Durand in view of Evans in further view of Krivorot as modified by Gordon in further view of Shim discloses the computer-implemented method of claim 9.  Durand in view of Evans in further view of Gordon in further view of Shim does not disclose wherein the alternative linkable emoji is downloadable for inclusion in a local data store of the client device.

Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the alternative linkable emoji, as taught by Durand in view of Evans in further view of Gordon in further view of Shim, to be downloadable based on the teaching of Dai. The motivation for doing so would have been having multiple emoticons for multiple applications on a device (Dai, page 1, paragraph [0002]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Durand United States Patent Application Publication US 2013/0086190 in view of Evans United States Patent Application Publication US 2012/0284093, in further view of Krivorot United States Patent Application Publication US 2014/0201527, as modified by Gordon United States Patent Application Publication US 2018/0032997, in further view of Lewis et al (hereinafter “Lewis”) United States Patent US 9,417,765.
Regarding claim 18, Durand in view of Evans in further view of Krivorot as modified by Gordon discloses the one or more non-transitory computer readable medium of claim 11. Durand in view of Evans in further view of Krivorot as modified by Gordon does not disclose wherein the generated message includes at least one linkable emoji, each linkable emoji including two or more emoji images and/or two or more content links to be designated, after transmitting the generated message, based on the collected client device information.
Lewis discloses wherein the generated message includes at least one linkable emoji, each linkable emoji including two or more emoji images and/or two or more content links to be designated, after transmitting the generated message, based on the collected client device information (Lewis, col 15, rows 20-35, selected links (representing 2 or more) are integrated into media object).
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Durand United States Patent Application Publication US 2013/0086190 in view of Evans United States Patent Application Publication US 2012/0284093, in further view of Krivorot United States Patent Application Publication US 2014/0201527, as modified by Gordon United States Patent Application Publication US 2018/0032997, in view of Walter et al (hereinafter “Walter”) United States Patent Application Publication US 2005/0156873.
Regarding claim 20, Durand in view of Evans in further view of Krivorot as modified by Gordon discloses the linkable emoji system of claim 17. Durand additionally discloses creating a new linkable thumbnail having a new image and a new link (Durand, para [0028]).
Durand in view of Evans in further view of Krivorot as modified by Gordon does not disclose wherein the method includes creating a new linkable emoji having a new emoji image and a new content link and adding the new linkable emoji to the data store for inclusion in future messages.
Walter discloses creating a new emoji having a new emoji image and adding the new emoji to a data store for inclusion in future messages (Walter, page 5, paragraph [0052-53], with reference to figure 6, creates a new emoticon, representing a new emoji, and store the custom emoticon in a custom emoticon data store.  The user then uses the new custom emoticon later).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the linkable emoji system of Durand in view of Lewis to include generating a new linkable emoji, based on the combination of creating a new linkable object, .

Response to Arguments
Applicant's arguments filed 1/04/21, with regards to the 35 USC 112 (b) rejection have been fully considered but they are not persuasive. 
Applicant asserts, “As for Claim 13, solely to expedite prosecution, without acquiescing to the propriety of the rejection and without any waiver or disclaimer, the claim is amended herewith to provide clarity requested by the Examiner. No new matter is added. In view of the amendment made herewith, reconsideration and withdrawal of the rejection of Claim 13 under Section 112 are respectfully requested.”
Examiner respectfully disagrees. Regarding claim 13, it is dependent on claim 12, which is dependent on claim 11. The claim limitations at issue are as follows: 
	Claim 11 discloses the amended limitation: “…receiving a message request to generate a message including at least one linkable emoji for insertion into the requested message, wherein the receiving the message request includes receiving at least one spoilation parameter associated with the at least one linkable emoji….”
	Amended claim 13 discloses: “The one or more non-transitory computer readable medium of Claim 12, further comprising: receiving a message insertion request to include at least one linkable emoji within a requested message…”
Because the amendment differentiates a ‘message request’ and ‘message insertion request’, there is insufficient antecedent basis for ‘at least one linkable emoji’, ‘a spoilation parameter’, ‘at least one content link’ and ‘a requested message’ within claim 13. It is unclear whether the ‘at least one 
Applicant additionally states: “As for Claim 15, the Examiner asserts that it is unclear "whether the parsing step to collect is part of the collecting step of claim 11 or not." Applicant notes that the noted feature of Claim 15 is claimed in conjunction with the requested message received at the server, whereas the features of Claim 11 do not require such server- based consideration. The same is true with the identifying operation of Claim 17 raised by the Examiner in Office Action, which also specifically relates to the message received at the server by virtue of antecedent basis from Claim 15.”
Examiner respectfully disagrees. 
Regarding claim 15, it is unclear to the examiner whether the parsing step to collect is part of the collecting step of claim 11 or not.  For examination purposes the parsing step will be interpreted as part of the collecting step of the independent claim. To further specify, claim 11 discloses collecting contextual data and does not specify a server or a client doing the collection.  Claim 15 discloses using parsing to collect contextual data by a server.  It is unclear whether: the parsing of contextual data to collect data is used to collect the contextual data for claim 11; or the parsing of contextual data to collect data is for a different collection of contextual data. Following this, it is unclear whether the contextual data collected by the server of claim 15 is the same as the contextual data collected in claim 11. 
Regarding claim 17, it is unclear to the examiner whether the identifying step of claim 17 is part of the identifying step of claim 11 or separate.  To further specify, claim 11 discloses an identifying step .
Applicant's arguments filed 1/04/21, with regards to the 35 USC 103 (a) rejection have been fully considered but they are not persuasive. Because of the amendments made, new art was applied to the limitation.  Therefore, Durand and Evans are not applied to the limitation of receiving a message request includes receiving a spoilation parameter.  Krivorot discloses wherein the receiving the message request includes receiving at least one spoilation parameter associated with content contained within a message (Krivorot, para [0086], user configures security settings to be included for a message that is to be transmitted including a ‘self-destruct’ feature; Krivorot, para [0061], message includes text, images and/or video).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the transmission of data to include the ability to prevent others from using the data after a period of time based on the teachings of Krivorot.  The motivation for doing so would have been to prevent others from manipulating or forwarding data to numerous people (Krivorot, para [0003]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOPE C SHEFFIELD/               Examiner, Art Unit 2178